DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-26 and 28-34 are pending in the application.
Applicant’s amendment to the claims, filed on May 24, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks filed on May 24, 2022 in response to the final rejection mailed on March 9, 2022 and the advisory action mailed on May 11, 2022 have been fully considered.  
The text of those sections of Title 35, U.S. Code or judicially created doctrine not included in this action can be found in a prior Office action.
Rejections not reiterated from a previous Office action are hereby withdrawn. 

Claim Rejections - 35 USC § 103
Claims 16 and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Convents et al. (WO 98/50512 A1; cited on the IDS filed on April 27, 2020; hereafter “Convents”) in view of Flemming et al. (Nat. Rev. Microbiol. 8:623-633, 2010; cited on Form PTO-892; hereafter “Flemming”) and GenBank Database Accession Number KRL51886 (November 2015, 2 pages; cited on Form PTO-892 mailed on April 5, 2021; hereafter “GenBank”).
As amended, claims 16 and 29-34 are drawn to a method of treating a fabric for the reduction or removal of biofilm comprising the steps of: 
(a) contacting the fabric with an aqueous solution of Lactobacillus hexosaminidase comprising an amino acid sequence that has at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 3; and optionally 
(b) rinsing and drying the fabric,
wherein the reduction or removal of biofilm is greater compared to a similar method with an aqueous solution that does not comprise the hexosaminidase.
The reference of Convents discloses a laundry product comprising one or more hexosaminidase enzymes that have the ability to remove biofilm (paragraph bridging pp. 1-2; claims 1 and 3). Convents discloses that hexosaminidase enzyme is also known as β-N-acetylhexosaminidase that hydrolyzes the terminal non-reducing N-acetyl-D-hexosamine residues in N-acetyl-β-D-hexosaminides (p. 2, first full paragraph). Convents discloses a method for laundering fabrics by contacting fabrics in need of cleaning with an aqueous solution containing an effective amount of one or more hexosaminidase enzymes (claim 9). 
The difference between Convents and the claimed invention is that Convents does not disclose a Lactobacillus hexosaminidase as recited in claims 16 and 29-34.
The reference of Flemming teaches that N-acetyl-β-hexosaminidase (same as β-N-acetylhexosaminidase) is an example of an enzyme that degrades exopolysaccharides to allow detachment of biofilm cells (p. 628, column 2, bottom). 
The reference of GenBank teaches the amino acid sequence of a polypeptide from Lactobacillus paraplantarum annotated as a hexosaminidase with β-N-acetylhexosaminidase activity that catalyzes the removal of β-1,4-linked N-acetyl-D-hexosamine residues from the non-reducing ends of N-acetyl-β-D-hexosaminides (p. 2, bottom). The amino acid sequence of GenBank is identical to SEQ ID NO: 3 of this application (see Appendix A sequence alignment at p. 21 of the Office action mailed on April 5, 2021). 
Regarding claims 32-34, the amino acid sequence of GenBank comprises the motif GXDE (SEQ ID NO: 12) at residues 183-186, comprises the motif [EQ][NRSHA][YVFL][AGSTC][IVLF][EAQYN][SN] (SEQ ID NO: 13) at residues 78-84, comprises the motif [VLIM][LIV]G[GAV]DE[VI][PSA] (SEQ ID NO: 14) at residues 181 to 188, and comprises the motif [GK]A[IL][IL][KSR][LQ]L (SEQ ID NO: 15) at residues 126-132. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Convents, Flemming, and GenBank to use the hexosaminidase of GenBank in the method of Convents. One would have been motivated to and would have had a reasonable expectation of success to do this because Convents discloses a method of laundering fabrics using a hexosaminidase enzyme that removes biofilm, discloses that hexosaminidase enzyme is also known as β-N-acetylhexosaminidase, Flemming teaches β-N-acetylhexosaminidase is an enzyme that degrades exopolysaccharides to allow detachment of biofilm cells, and GenBank teaches a hexosaminidase enzyme with β-N-acetylhexosaminidase activity. 
Therefore, the methods of claims 16 and 29-34 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claims 17-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Convents (supra) in view of Flemming (supra) and GenBank (supra) as applied to claims 16 and 29-34, and further in view of Balsten et al. (WO 2015/185689 A1; cited on Form PTO-892; hereafter “Balsten”). 
As amended, claims 17-26 and 28 are drawn to a method for cleaning or laundering an item for preventing or reducing redeposition of soil to the item, comprising the steps of: 
(a) exposing an item to a wash liquor comprising a detergent composition comprising a Lactobacillus hexosaminidase comprising an amino acid sequence that has at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 3; 
(b) completing at least one wash cycle; and optionally 
(c) rinsing the item, 
wherein the item is a fabric, and wherein redeposition of soil is prevented or reduced compared to a similar method with a detergent composition that does not comprise the hexosaminidase.
The relevant teachings of the references of Convents, Flemming, and GenBank and are incorporated here for the sake of brevity. Regarding claim 17, the recitation of “wash liquor” in claim 17 is interpreted as encompassing Convents’ aqueous solution containing an effective amount of one or more hexosaminidase enzymes. The method of Convents is considered to encompass a “wash cycle” as recited in claim 17.
The difference between claim 17 and the combination of Convents, Flemming, and GenBank is that the combination does not teach or suggest preventing or reducing redeposition of soil. 
The reference of Balsten explains that bacteria are capable of adhering to and forming a biofilm on a laundry item and soil in a wash liquor adheres to the biofilm (p. 1, lines 21-27). Balsten teaches that when very dirty laundry items are washed together with less dirty laundry items the dirt present in the wash liquor tend to stick to the biofilm and as a result, the laundry item is more soiled after wash than before wash (p. 1, lines 28-30). Balsten teaches the use of an enzyme (endo-β-1,6-galactanase) to remove a biofilm on a laundry item to prevent or reduce re-deposition of soil during a wash cycle (p. 10, line 21 to p. 11, line 4; p. 58, lines 26-27).    
In view of the combined teachings of Convents, Flemming, GenBank, and Balsten, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that using the hexosaminidase of GenBank in the method of Convents would have the effect of preventing or reducing re-deposition of soil during a wash cycle. This is because the laundering method of Convents uses a hexosaminidase enzyme that removes biofilm and Balsten teaches the removal of biofilm on a laundry item prevents or reduces re-deposition of soil during a wash cycle. Therefore, the method of claims 17-26 and 28 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

RESPONSE TO REMARKS: The applicant argues that according to Wilson et al. (J. Mol. Biol. 297:233-249, 2000; cited on Form PTO-892 mailed on April 5, 2021), percent identity is highly predictive of protein function and shared function is only expected to be conserved down to ~40% sequence identity. The applicant argues that given that the hexosaminidase of SEQ ID NO: 3 has only 25-30% sequence identity to any of the hexosaminidase sequences disclosed in Convents and only 33% sequence identity to the β-N-acetylhexosaminidase of Lant, one would have had no motivation to combine the enzyme of GenBank with the teachings of Convents et al. and/or Lant et al., since the enzyme of GenBank would not be expected to be functionally equivalent.
The applicant further argues that the Segura Declaration (filed by joint inventor Segura on October 27, 2021) provides empirical support to the applicant’s position. The applicant argues that while the hexosaminidase of SEQ ID NO: 11 of Convents was unable to remove Staphylococcus aureus biofilm even at the highest concentration tested, the hexosaminidase of SEQ ID NO: 3 was able to remove biofilm at even the lowest concentration tested. The applicant argues that SEQ ID NO: 11 of Convents shares 25.4% sequence identity to SEQ ID NO: 3 of the present invention and is representative of the 25-30% sequence identity which each of the Convents hexosaminidase sequences share with the presently claimed SEQ ID NO: 3. According to the applicant, these results demonstrate that these enzymes have differing capabilities and activities, as suggested by their low homology and as taught by Wilson et al. The applicant argues that it is only with the present application that the hexosaminidase of SEQ ID NO: 3 is taught and demonstrated to remove or prevent biofilm and to prevent or reduce redeposition of soil on items, which is supported by the Segura Declaration. 
The applicant’s argument is not found persuasive. One reading Convents would recognize that Convents’ method for biofilm removal is intended to encompass any hexosaminidase that hydrolyzes terminal non-reducing N-acetyl-D-hexosamine residues in N-acetyl-beta-D-hexosaminides (Convents, p. 2, second paragraph). The expectation of similar properties in light of the prior art can be sufficient motivation, even without an explicit teaching that the compound will have a particular utility (Example 8 of MPEP 2143.I.B) and given that the enzyme of GenBank is disclosed as catalyzing the removal of N-acetyl-D-hexosamine residues from the non-reducing ends of N-acetyl-β-D-hexosaminides, one would have been motivated to and would have had a reasonable expectation of success to combine Convents, Flemming, and GenBank to use the hexosaminidase of GenBank in the method of Convents for the reduction or removal of biofilm.
According to the applicant, in view of the “precise function similarity” of Wilson, one would have had no motivation or reasonable expectation to use the enzyme of GenBank in the method of Convents. However, Wilson’s sequence and function analysis is based on a comparison of the sequences of functional domains and it is unclear as to whether or not the applicant has compared only the functional domain of the hexosaminidase of GenBank with the functional domains of SEQ ID NO: 1-5, 10, and 11 of Convents. Even assuming the applicant has compared only the functional domains, the applicant finds the sequence of SEQ ID NO: 3 to have 30% identity to a sequence of Convents and Wilson acknowledges that precise function is not conserved below 30-40% (p. 243, column 1). Furthermore, as described in a previous Office action, the hexosaminidase of GenBank has greater than 40% sequence identity to another hexosaminidase with beta-N-acetylhexosaminidase activity that catalyzes the removal of beta-1,4-linked N-acetyl-D-hexosamine residues from the non-reducing ends of N-acetyl-beta-D-hexosaminides, which is undisputed by the applicant and which is in agreement with the “precise function similarity” threshold of the prior art. 
The applicant further argues that Segura Declaration empirically supports the findings of Wilson. While the examiner acknowledges the applicant’s evidence presented in the Segura Declaration, the applicant’s evidence is limited only to an assay using one of the seven hexosaminidases disclosed by Convents and a single, specific biofilm from S. aureus. It is well-known in the prior art that biofilm hydrolases are active only against biofilms of certain bacteria or even certain isolates of the same bacterium (see, e.g., Yu et al., Cell Res. 25:1352-1367, 2015, particularly p. 1360, Table 2; cited on Form PTO-892 mailed on November 5, 2021) and the applicant fails to explain how or why the proffered evidence (an assay using only one of the seven hexosaminidases disclosed by Convents and a single, specific biofilm from S. aureus) supports the position that the hexosaminidase of GenBank would not have activity to catalyze the removal of beta-1,4-linked N-acetyl-D-hexosamine residues from the non-reducing ends of N-acetyl-beta-D-hexosaminides for the reduction or removal of biofilm.
As such, contrary to the applicant’s position, one would have been motivated to and would have had a reasonable expectation of success to combine Convents, Flemming, and GenBank to use the hexosaminidase of GenBank in the method of Convents for the reduction or removal of biofilm. Obviousness does not require absolute predictability, only some degree of predictability is required (MPEP 2143.02.II) and given the preponderance of the evidence, one would have had at least a reasonable expectation of success to use the hexosaminidase of GenBank KRL51886 in the method of Convents for the reduction or removal of biofilm.
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious before the effective filing date.   

Claim Rejections - Double Patenting
Claims 16-26 and 28-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 18 of copending Application No. 17/053,080 (reference application) in view of Convents (supra), Flemming (supra), and Balsten (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 18 of the reference application recites a method of deep cleaning an item, comprising the steps of: a) contacting the item with a cleaning composition according to claim 1; and b) optionally rinsing the item, wherein the item is preferably a textile; 
claim 1 of the reference application recites (in relevant part) a cleaning composition comprising a hexosaminidase, wherein the hexosaminidase is selected among polypeptides which in addition to having hexosaminidase activity, comprises the motifs GXDE (SEQ ID NO 90), [EQ][NRSHA][YVFL][AGSTC][IVLF][EAQYN][SN] (SEQ ID NO: 91), and [VLIM][LIV]G[GAV]DE[V][PSA] (SEQ ID NO: 92); and one of the motifs D[IV]AR[TK] (SEQ ID NO: 93) and [GK]A[IL][IL][KSR][LQ]L (SEQ ID NO: 94); and claim 10 of the reference application recites (in relevant part) the cleaning composition according to claim 1, wherein the hexosaminidase comprises an amino acid sequence with at least 80% sequence identity to the polypeptide shown in SEQ ID NO: 82 or 84. The amino acid sequence of SEQ ID NO: 82 of the reference application is the same as SEQ ID NO: 3 of this application and SEQ ID NO: 84 of the reference application has 98% identity to SEQ ID NO: 3 of this application. SEQ ID NO: 82 and 84 of the reference application comprise the motifs recited in claims 18-20, 24-26, and 32-34 of this application. 
The difference between the claims of this application and the claims of the reference application is that the claims of the reference application do not recite the hexosaminidase in the cleaning composition has the effects of reducing or removing biofilm as recited in claim 16 and preventing or reducing redeposition of soil as recited in claim 17.
Convents teaches that hexosaminidase is also known as β-N-acetylhexosaminidase (p. 2, first full paragraph), Flemming teaches that β-N-acetylhexosaminidase is an example of an enzyme that degrades exopolysaccharides to allow detachment of biofilm cells (p. 628, column 2, bottom), and Balsten teaches that removing a biofilm on a laundry item has the effect of preventing or reducing re-deposition of soil during a wash cycle (p. 10, line 21 to p. 11, line 4; p. 58, lines 26-27).
In view of the teachings of Convents, Flemming, and Balsten, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the presence of the hexosaminidase in the cleaning composition of the method of claim 18 of the reference application would has the effects of reducing or removing biofilm and preventing or reducing redeposition of soil. This is because Convents teaches that hexosaminidase is also known as β-N-acetylhexosaminidase; Flemming teaches that β-N-acetylhexosaminidase degrades exopolysaccharides to allow detachment of biofilm cells; and Balsten teaches that removing a biofilm on a laundry item has the effect of preventing or reducing re-deposition of soil during a wash cycle. Therefore, the methods of claims 16-26 and 28-34 are unpatentable over claims 1, 10, and 18 of the reference application in view of Convents, Flemming, and Balsten. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-26 and 28-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 10 of copending Application No. 17/053,081 (reference application) in view of Lant et al. (WO 2016/176240 A1; cited on Form PTO-892 mailed on March 9, 2022; hereafter “Lant”), Flemming (supra), and Balsten (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 10 of the reference application recites a method of cleaning of an item, comprising the steps of: a) contacting the item with a wash liquor solution comprising an enzyme mixture comprising at least 0.00001 ppm of at least one fungal DNase, at least 0.00001 ppm of at least one dispersin; and a cleaning component, wherein the cleaning component is selected from; i) 1 to 40 wt % surfactant, selected from anionic or non-ionic surfactant; ii) 1 to 30% builder, preferably non-phosphate e.g. citric acid, methylglycinediacetic acid (MGDA) or glutamic acid-N,N-diacetic acid (GLDA); and iii) 0 to 20% bleach component, preferably manganese triazacyclononane (MnTACN); b) optionally rinsing the item, wherein the item is preferably a textile; 
claim 1 of the reference application recites (in relevant part)  a cleaning composition comprising at least one dispersin; and claim 4 of the reference application recites (in relevant part) the cleaning composition according to claim 1, wherein the dispersin is a polypeptide having at least 80% sequence identity to the polypeptide shown in SEQ ID NO: 19 or 21. The amino acid sequence of SEQ ID NO: 19 of the reference application is the same as SEQ ID NO: 3 of this application and SEQ ID NO: 21 of the reference application has 98% identity to SEQ ID NO: 3 of this application. SEQ ID NO: 19 and 21 of the reference application comprise the motifs recited in claims 18-20, 24-26, and 32-34 of this application. 
The difference between the claims of this application and the claims of the reference application is that the claims of the reference application do not recite the dispersin in the cleaning composition has the effects of reducing or removing biofilm as recited in claim 16 and preventing or reducing redeposition of soil as recited in claim 17.
The reference of Lant teaches including a β-N-acetylhexosaminidase in a cleaning composition (p. 10, lines 11-17) and teaches exemplary cleaning compositions comprising a dispersin (e.g., Example 6), which is a β-N-acetylhexosaminidase. Flemming teaches that β-N-acetylhexosaminidase is an example of an enzyme that degrades exopolysaccharides to allow detachment of biofilm cells (p. 628, column 2, bottom), and Balsten teaches that removing a biofilm on a laundry item has the effect of preventing or reducing re-deposition of soil during a wash cycle (p. 10, line 21 to p. 11, line 4; p. 58, lines 26-27).
In view of the teachings of Lant, Flemming, and Balsten, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the presence of the dispersin in the cleaning composition of the method of claim 10 of the reference application has the effects of reducing or removing biofilm and preventing or reducing redeposition of soil. This is because Lant teaches including a β-N-acetylhexosaminidase such as a dispersin in a cleaning composition; Flemming teaches that β-N-acetylhexosaminidase degrades exopolysaccharides to allow detachment of biofilm cells; and Balsten teaches that removing a biofilm on a laundry item has the effect of preventing or reducing re-deposition of soil during a wash cycle. Therefore, the methods of claims 16-26 and 28-34 are unpatentable over claims 1, 4, and 10 of the reference application in view of Lant, Flemming, and Balsten. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-26 and 28-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 17 of co-pending Application No. 17/053,371 (reference application) in view of Lant (supra), Flemming (supra), and Balsten (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 17 of the reference application recites a method of deep cleaning of an item, comprising the steps of: a) contacting the item with a cleaning composition according to claim 1; and optionally b) rinsing the item, wherein the item is preferably a textile; claim 1 of the reference application recites (in relevant part) a cleaning composition comprising a dispersin; 
claim 9 of the reference application recites (in relevant part) a cleaning composition according to claim 1, wherein the dispersin is obtained from Lactobacillus; and claim 11 of the reference application recites (in relevant part) the cleaning composition according to claim 8, wherein the dispersin is a polypeptide having at least 80% sequence identity to the polypeptide shown in SEQ ID NO: 19 or 21. The amino acid sequence of SEQ ID NO: 19 of the reference application is the same as SEQ ID NO: 3 of this application and SEQ ID NO: 21 of the reference application has 98% identity to SEQ ID NO: 3 of this application. SEQ ID NO: 19 and 21 of the reference application comprise the motifs recited in claims 18-20, 24-26, and 32-34 of this application. 
The difference between the claims of this application and the claims of the reference application is that the claims of the reference application do not recite the dispersin in the cleaning composition has the effects of reducing or removing biofilm as recited in claim 16 and preventing or reducing redeposition of soil as recited in claim 17.
The reference of Lant teaches including a β-N-acetylhexosaminidase in a cleaning composition (p. 10, lines 11-17) and teaches exemplary cleaning compositions comprising a dispersin (e.g., Example 6), which is a β-N-acetylhexosaminidase. Flemming teaches that β-N-acetylhexosaminidase is an example of an enzyme that degrades exopolysaccharides to allow detachment of biofilm cells (p. 628, column 2, bottom), and Balsten teaches that removing a biofilm on a laundry item has the effect of preventing or reducing re-deposition of soil during a wash cycle (p. 10, line 21 to p. 11, line 4; p. 58, lines 26-27).
In view of the teachings of Lant, Flemming, and Balsten, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the presence of the dispersin in the cleaning composition of the method of claim 17 of the reference application has the effects of reducing or removing biofilm and preventing or reducing redeposition of soil. This is because Lant teaches including a β-N-acetylhexosaminidase such as a dispersin in a cleaning composition; Flemming teaches that β-N-acetylhexosaminidase degrades exopolysaccharides to allow detachment of biofilm cells; and Balsten teaches that removing a biofilm on a laundry item has the effect of preventing or reducing re-deposition of soil during a wash cycle. Therefore, the methods of claims 16-26 and 28-34 are unpatentable over claims 1, 7, 8, and 17 of the reference application in view of Lant, Flemming, and Balsten. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-26 and 28-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 14 of co-pending Application No. 17/053,390 (reference application) in view of Lant (supra), Flemming (supra), and Balsten (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 14 of the reference application recites a method of cleaning of an item, comprising the steps of: a) contacting the item with a cleaning composition according to claim 1; and b) optionally rinsing the item, wherein the item is a textile; 
claim 1 of the reference application recites (in relevant part) a cleaning composition comprising a dispersin; claim 7 of the reference application recites (in relevant part) a cleaning composition according to claim 1, wherein the dispersin is obtained from Lactobacillus; and claim 8 of the reference application recites (in relevant part) the cleaning composition according to claim 6, wherein the dispersin is a polypeptide having at least 80% sequence identity to the polypeptide shown in SEQ ID NO: 19 or 21. The amino acid sequence of SEQ ID NO: 19 of the reference application is the same as SEQ ID NO: 3 of this application and SEQ ID NO: 21 of the reference application has 98% identity to SEQ ID NO: 3 of this application. SEQ ID NO: 19 and 21 of the reference application comprise the motifs recited in claims 18-20, 24-26, and 32-34 of this application. 
The difference between the claims of this application and the claims of the reference application is that the claims of the reference application do not recite the dispersin in the cleaning composition has the effects of reducing or removing biofilm as recited in claim 16 and preventing or reducing redeposition of soil as recited in claim 17.
The reference of Lant teaches including a β-N-acetylhexosaminidase in a cleaning composition (p. 10, lines 11-17) and teaches exemplary cleaning compositions comprising a dispersin (e.g., Example 6), which is a β-N-acetylhexosaminidase. Flemming teaches that β-N-acetylhexosaminidase is an example of an enzyme that degrades exopolysaccharides to allow detachment of biofilm cells (p. 628, column 2, bottom), and Balsten teaches that removing a biofilm on a laundry item has the effect of preventing or reducing re-deposition of soil during a wash cycle (p. 10, line 21 to p. 11, line 4; p. 58, lines 26-27).
In view of the teachings of Lant, Flemming, and Balsten, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the presence of the dispersin in the cleaning composition of the method of claim 14 of the reference application has the effects of reducing or removing biofilm and preventing or reducing redeposition of soil. This is because Lant teaches including a β-N-acetylhexosaminidase such as a dispersin in a cleaning composition; Flemming teaches that β-N-acetylhexosaminidase degrades exopolysaccharides to allow detachment of biofilm cells; and Balsten teaches that removing a biofilm on a laundry item has the effect of preventing or reducing re-deposition of soil during a wash cycle. Therefore, the methods of claims 16-26 and 28-34 are unpatentable over claims 1, 7, 8, and 14 of the reference application in view of Lant, Flemming, and Balsten. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Status of the claims:
Claims 16-26 and 28-34 are pending.
Claims 16-26 and 28-34 are rejected.
No claim is in condition for allowance.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Steadman/Primary Examiner, Art Unit 1656